                                          Case 3:18-cv-01586-JSC Document 691 Filed 02/18/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE PACIFIC FERTILITY CENTER                     Case No. 18-cv-01586-JSC

                                   8     LITIGATION
                                                                                            ORDER RE: ADMINISTRATIVE
                                   9                                                        MOTIONS TO SEAL

                                  10                                                        Re: Dkt. Nos. 630, 633, 641, 646, 647, 669,

                                  11                                                        673, 688

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs bring product liability and failure to recall claims against Chart Industries

                                  14   following a March 2018 incident involving a Chart-manufactured cryopreservation tank which

                                  15   was storing Plaintiffs’ eggs and embryos. Chart’s motion for summary judgment and the parties’

                                  16   motions to exclude various expert testimony are now pending before the Court. (Dkt. Nos. 628,

                                  17   629, 631, 632.) In connection with these motions, the parties have filed numerous administrative

                                  18   motions to file portions of the briefing and exhibits thereto under seal. (Dkt. Nos. 630, 633, 641,

                                  19   646, 647, 669, 673, 688.) For the reasons set forth below, these motions are GRANTED IN PART

                                  20   and DENIED IN PART.

                                  21                                          LEGAL STANDARD

                                  22          There is a presumption of public access to judicial records and documents. Nixon v.

                                  23   Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). A party must demonstrate “compelling

                                  24   reasons” to seal judicial records attached to a dispositive motion. Kamakana v. City & Cnty. of

                                  25   Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). Examples of compelling reasons include “the use

                                  26   of court records for improper purposes,” such as “to gratify private spite, promote public scandal,

                                  27   circulate libelous statements, or release trade secrets.” Id. “[S]ources of business information that

                                  28   might harm a litigant’s competitive strategy” may also give rise to a compelling reason to seal,
                                          Case 3:18-cv-01586-JSC Document 691 Filed 02/18/21 Page 2 of 5




                                   1   Nixon v. Warner Comm’cns, Inc., 435 U.S. 589, 597 (1978), as may pricing, profit, and customer

                                   2   usage information kept confidential by a company that could be used to the company’s

                                   3   competitive disadvantage, see Apple Inc. v. Samsung Elecs. Co., 727 F.3d 1214 (Fed. Cir. 2013).

                                   4          The “compelling reasons” standard is a strict one. Kamakana, 447 F.3d at 1184. “An

                                   5   unsupported assertion of ‘unfair advantage’ to competitors without explaining ‘how a competitor

                                   6   would use th[e] information to obtain an unfair advantage’ is insufficient.” Ochoa v. McDonald’s

                                   7   Corp., No. 14-CV-02098-JD, 2015 WL 3545921, at *1 (N.D. Cal. Jun. 5, 2015) (quoting Hodges

                                   8   v. Apple, Inc., No. 13–cv–01128–WHO, 2013 WL 6070408, at *2 (N.D. Cal. Nov. 18, 2013)). The

                                   9   court must “balance the competing interests of the public and the party who seeks to keep certain

                                  10   judicial records secret. After considering these interests, if the court decides to seal certain

                                  11   judicial records, it must base its decision on a compelling reason and articulate the factual basis for

                                  12   its ruling, without relying on hypothesis or conjecture.” Kamakana, 447 F.3d at 1179 (internal
Northern District of California
 United States District Court




                                  13   citation and quotation marks omitted); see also Apple Inc. v. Psystar Corp., 658 F.3d 1150, 1162

                                  14   (9th Cir. 2011).

                                  15          In addition, parties moving to seal documents must comply with the procedures set forth in

                                  16   Civil Local Rule 79–5. The rule permits sealing only where the parties have “establishe[d] that the

                                  17   document or portions thereof is privileged or protectable as a trade secret or otherwise entitled to

                                  18   protection under the law.” Civ. L.R. 79–5(b). It requires the parties to “narrowly tailor” their

                                  19   requests only to the sealable material. Id. at 79–5(d). Thus, although sometimes it may be

                                  20   appropriate to seal a document in its entirety, whenever possible a party must redact. See

                                  21   Kamakana, 447 F.3d at 1183 (noting a preference for redactions so long as they “have the virtue

                                  22   of being limited and clear”); Murphy v. Kavo Am. Corp., No. 11–cv–00410–YGR, 2012 WL

                                  23   1497489 at *2–3 (N.D. Cal. Apr. 27, 2012) (denying motion to seal exhibits but directing parties

                                  24   to redact confidential information). Whatever the basis, the court “must articulate [the] reasoning

                                  25   or findings underlying its decision to seal.” Apple Inc., 658 F.3d at 1162.

                                  26                                               DISCUSSION

                                  27          The parties seek sealing of three categories of information: (1) Plaintiffs’ names and

                                  28   identifying information (Dkt. No. 645); (2) non-party Pacific MSO’s request for sealing of a single
                                                                                          2
                                          Case 3:18-cv-01586-JSC Document 691 Filed 02/18/21 Page 3 of 5




                                   1   line of Dr. Conaghan’s deposition testimony (Dkt. No. 642); and (3) Chart’s request for sealing of

                                   2   documents which “contain confidential information regarding Chart’s business operations,

                                   3   processes, and functions.” (See, e.g., Dkt. No. 639 at 3; Dkt. No. 647 at 3; Dkt. No. 684 at ¶ 8.)

                                   4   Plaintiffs and Pacific MSO’s requests for sealing are narrowly tailored to only seek sealing of

                                   5   confidential patient information. Accordingly, the administrative motions to seal the materials

                                   6   described in the declarations filed at Docket Nos. 642 and 645 are granted.

                                   7          With respect to the material Chart seeks to file under seal, which includes large swaths of

                                   8   documents and expert reports, the requests for sealing are not narrowly tailored to only seek

                                   9   sealing of confidential information. Chart’s generalized statement that exposure of “commercially

                                  10   sensitive business information would allow potential competitors to gain insight into how Chart

                                  11   conducts its operations and business relationships such that its business could be significantly and

                                  12   irreparable harmed” fails to satisfy the compelling reasons standard. “Simply mentioning a
Northern District of California
 United States District Court




                                  13   general category of privilege, without any further elaboration or any specific linkage with the

                                  14   documents, does not satisfy the burden.” Kamakana, 447 F.3d at 1179. The cases on which Chart

                                  15   relies are inapposite. See, e.g., Huawei Techs., Co. v. Samsung Elecs. Co., No. 3:16-CV-02787-

                                  16   WHO, 2017 WL 1508756, at *1, n.1 (N.D. Cal. Apr. 27, 2017) (granting motion to seal under the

                                  17   “good cause standard for sealing non-dispositive motions” not the compelling reasons standard at

                                  18   issue here); Karl Storz Endoscopy-Am., Inc. v. Stryker Corp., No. 14-CV-00876-RS, 2014 WL

                                  19   12700984, at *1, n. 1 (N.D. Cal. Oct. 3, 2014) (same). In In re Elec. Arts, Inc., 298 F. App’x 568,

                                  20   569 (9th Cir. 2008), the Ninth Circuit considered a request for sealing of “pricing terms, royalty

                                  21   rates, and guaranteed minimum payment terms” in a licensing agreement which it held “plainly

                                  22   falls within the definition of ‘trade secrets.’” Here, in contrast, Chart has not made a

                                  23   particularized showing with respect to any of the documents it seeks to file under seal nor has it

                                  24   argued that particular documents contain trade secret information.

                                  25           Instead, Chart relies on a boilerplate assertion of competitive harm of the sort that courts

                                  26   routinely reject. See, e.g., Apple Inc. v. Samsung Elecs. Co., No. 11-CV01846 LHK PSG, 2013

                                  27   WL 412864, at *2 (N.D. Cal. Feb. 1, 2013) (“Although Samsung recites boilerplate terms that this

                                  28   information is proprietary and confidential, it does not provide a particularized showing of how
                                                                                         3
                                          Case 3:18-cv-01586-JSC Document 691 Filed 02/18/21 Page 4 of 5




                                   1   this information would be detrimental if disclosed.”); Hodges v. Apple, Inc., No. 13-cv-01128-

                                   2   WHO, 2013 WL 6070408, at *2 (N.D. Cal. Nov. 18, 2013) ( “[a]n unsupported assertion of unfair

                                   3   advantage to competitors without explaining how a competitor would use the information to

                                   4   obtain an unfair advantage is insufficient.”); Welle v. Provident Life & Accident Ins. Co., No.

                                   5   3:12–cv–3016 EMC (KAW), 2013 WL 6055369, at *2 (N.D. Cal. Nov. 14, 2013) (“although

                                   6   [defendant] identifies the information at issue as proprietary and confidential, it does not provide

                                   7   reasons beyond the boilerplate references to competitive disadvantage if the information were

                                   8   publicly available.”); Digital Reg of Texas, LLC v. Adobe Sys. Inc., No. 12–cv–1971–CW, 2013

                                   9   WL 4049686, at *1 (N.D. Cal. Aug. 8, 2013) (denying sealing where party “failed to state what

                                  10   harm [it] would experience if this material were publicly disclosed or to provide any specific

                                  11   reasons, supported by facts, that could outweigh the public policy favoring public access to court

                                  12   filings.”).
Northern District of California
 United States District Court




                                  13           Some of the information Chart seeks to file under seal may in fact be confidential, but its

                                  14   requests are overbroad. For example, while it contends that exhibits 42-46, 51, 54, 56-60, 62-64,

                                  15   75-76, and 78 should be filed under seal in their entirety because the contents of the exhibits

                                  16   (emails) include pricing terms and purchase contracts, many of these exhibits are emails regarding

                                  17   customer product complaints or regarding issues that have arisen regarding Chart products. “The

                                  18   mere fact that the production of records may lead to a litigant’s embarrassment, incrimination, or

                                  19   exposure to further litigation will not, without more, compel the court to seal its records.”

                                  20   Kamakana, 447 F.3d at 1178-79. Thus, while the pricing or contract information might be

                                  21   properly sealable, there is no basis for sealing these documents in their entirety.

                                  22           With respect to the expert reports themselves, Chart seeks sealing of some in their entirety

                                  23   and large portions of others. For example, Chart seeks sealing of the Rebuttal Expert Report of

                                  24   Ronald Parrington in its entirety (Dkt. No. 674-7), all but the signature page of Dr. Kasbekar’s

                                  25   Expert Report (Dkt. No. 674-8), and large portions of the Expert Report of John Cauthen (Dkt.

                                  26   No. 675-25), all with no explanation as to why the entire contents of their reports warrant sealing.

                                  27   See In re Packaged Seafood Prod. Antitrust Litig., No. 15-MD-2670 JLS (MDD), 2020 WL

                                  28   5709269, at *1 (S.D. Cal. Sept. 24, 2020) (denying motion to seal expert reports attached to a
                                                                                          4
                                          Case 3:18-cv-01586-JSC Document 691 Filed 02/18/21 Page 5 of 5




                                   1   Daubert motion because the “unsupported blanket assertion that the charts and graphs in [the

                                   2   expert’s] reports disclose ‘competitively sensitive business information,’ is insufficient to make

                                   3   the particularized showing necessary to meet the ‘compelling reasons’ standard.”).

                                   4          Accordingly, the parties’ administrative motions to seal are GRANTED IN PART and

                                   5   DENIED IN PART. They are granted as to the materials Plaintiffs and Pacific MSO seek to file

                                   6   under seal as set forth in Docket Nos. 642 and 645. Chart’s requests for sealing are denied

                                   7   without prejudice to renewal in a narrowly tailored form in accordance with this Order. Any

                                   8   renewed motion to seal is due by March 1, 2021 and must be accompanied by a chart which lists

                                   9   not just the exhibit number, but the document title and docket number for each document.

                                  10          This Order disposes of Docket Nos. 630, 633, 641, 646, 647, 669, 673, 688.

                                  11          IT IS SO ORDERED.

                                  12   Dated: February 18, 2021
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                    JACQUELINE SCOTT CORLEY
                                  15                                                                United States Magistrate Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         5
